DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the “cooling plate” that “can be flown through by coolant” recited in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification

The disclosure is objected to because of the following informalities: 
Headings are omitted for different portions of the specification.
Further, an incorrect clauses “parasitic capacity” and  “parasitic capacities” recited on multiple instances (at least 14 instances, e.g., p. 1, lines 23, 24, etc.). The correct clauses should be “parasitic capacitance” and “parasitic capacitances”.
The aforementioned problems are only the examples. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting of any remaining errors of which Applicant may become aware in the specification. Applicant must carefully review the entire disclosure and to amend the specification and the abstract in proper English, without any artifacts of the incorrect translation from foreign documents. Verbose passages should be streamlined, and sentences with non-standard sentence construction or grammar should be editorially improved. No new matter should be introduced (37 CFR 1.125(a)).

Claim Objections

Claims 1-14 are objected. Claims recite ambiguous, open-ended and cumbersome clauses 

The Office reminds Applicant that language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2103(I)(C ) and MPEP 2111.04). Applicant must use definitive and explicit limitations, e.g., “is electrically conductive”, “is releasable”, “extends”, “contacts”, “electrically connects”, etc. 
Furthermore, the limitations “the center” and “the plane” (claim 6, l. 2) lack antecedent basis.
Furthermore, claim 5 recites cumbersome clause: “to go through at least one other busbar and to electrically insulate from it [sic]”. Clarification is required.
Furthermore, claims 14 incorrectly recites articles “a” before following previously introduced limitations: “power module” (ll. 1 and 3), “protective housing” (l. 5), “connecting element” (ll. 7-8), “defined charge-reversal path” (l. 9).
Furthermore, claims 1 and 14 recite the limitation “the environment” (ll. 11 and 6, respectively) which lacks antecedent basis. It’s not clear which particular “environment” is being referred to.
Furthermore, claim 1 redundantly recites on two instances that the “cooling device” “is configured to be electrically conductive” (ll. 5 and 9).
Applicant’s cooperation is requested in correcting of any remaining errors of which Applicant may become aware in the claims.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the “predefinable connection position” (claims 1 and 14) and remaining claimed structure of the apparatus. It’s not clear where said “predefinable connection position” is actually positioned. The same goes for the limitations “predefinable insulation route” (claims 17 and 18).
Furthermore, claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the limitations: “the connecting element has a cross-section which is formed to be more than 10 % larger than a minimum cross-section required for forming the defined charge-reversal path and for diverting parasitic discharge currents”. The aforementioned limitations constitute relative terminology, since said “minimum cross-section” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, as best understood,  is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 2016/0181940 to Takahashi et al. (hereafter “Takahashi”, cited in IDS).
Regarding claims 1, 2, 10, as best understood, Takahashi discloses (Fig. 1-4) a power module for a medium or high voltage converter, comprising: at least one power semiconductor module (30), at least one energy storage module (40), at least one cooling device ((10, 51); par. [0035]) which is configured to be electrically conductive, and at least two busbars (21a-21c), wherein: the cooling device (10, 51) is configured to be electrically conductive and is electrically connected to an electrically conductive protective housing  (50, 60) shielding at least the power semiconductor module from the environment (inherently), wherein the protective housing has at 
Regarding claim 8, as best understood, Takahashi discloses that an insertion element (see annotated Fig. 1 and 2 below) is formed so as to extend at least partially from the insertion opening of the protective housing  in the direction of the nearest busbar (21a-21c).

    PNG
    media_image1.png
    446
    657
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    331
    714
    media_image2.png
    Greyscale



Regarding claim 12, as best understood, Takahashi discloses that the cooling device is configured as a load-bearing cooling plate (8) that can be flown through by coolant.
Regarding claim 13, as best understood, Takahashi discloses (Fig, 2 and 3) that the energy storage module (40) is arranged on a side of the cooling plate (10, 51) opposite the at least one power semiconductor module (30) and the at least two busbars (21a-21c), wherein the cooling plate (10, 51) has a passage for connecting the energy storage module (40) to the at least one power semiconductor modulo (30) (Fig. 2 clearly shows that the energy storage module (40) and the power semiconductor modulo (30) are interconnected within member (51), thus rendering the “passage” to be inherently present).
Regarding claims 14-19 the claims are process claims (i.e., product-by-process claims drawn to a method of forming / producing of the product) depending from the apparatus claim 1. However, the method of forming the device is not germane to the issue of patentability of the device itself.  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, said claims 14-19 have not been given patentable weight. 

Allowable Subject Matter

Claims 4-7 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the limitations of the claim (“at least two power semiconductor modules are arranged on at least two sides of the busbar with an orientation normal to a plane of the busbar”) in combination with all of the limitations of the parent claim 1, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
Regarding claims 5 and 6, the limitations of claim 5 (“the connecting element is arranged so as to electrically connect at least one of the busbars to the cooling device and to go through at least one other busbar and to electrically insulate from it”) in combination with all of the limitations of the parent claim 1, are believed to render the combined subject matter, and claim 6 depending therefrom, allowable over the prior art of record, taken alone or in combination.
Regarding claim 7, the limitations of the claim (“at least one of the busbars has a laterally protruding connection lug for contacting the connecting element”) in combination with all of the limitations of the parent claim 1, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
Regarding claim 11, the limitations of the claim (“the connecting element is arranged such that protective housing is electrically connected to the cooling device and one of the busbars”) in combination with all of the limitations of the parent claim 1 and of the intervening claim 10, are believed to render the combined subject matter allowable over the prior art of .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because of the teachings of various power modules comprising power semiconductors and energy storage components. Some power modules (e.g., US 2014/0204533, 5914860, 6326761, 8059404, etc.) include cooling arrangements to cool electronic and electrical components thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/Anatoly Vortman/
Primary Examiner
Art Unit 2835